



EXHIBIT 10.1


SEVENTH AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of March 14, 2017, by and among the Lenders
party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as the agent for the Lenders (in such capacity, "Agent"), Century
Aluminum Company, a Delaware corporation ("Century"), CENTURY ALUMINUM OF SOUTH
CAROLINA, INC. (successor in interest to Berkeley Aluminum, Inc.), a Delaware
corporation ("Century South Carolina"), Century Aluminum of West Virginia, Inc.,
a Delaware corporation ("Century West Virginia"), CENTURY ALUMINUM OF KENTUCKY
GENERAL PARTNERSHIP, a Kentucky general partnership ("Century of Kentucky GP"),
NSA general partnership, a Kentucky general partnership ("NSA"), and CENTURY
ALUMINUM SEBREE LLC, a Delaware limited liability company ("Century Sebree"; and
together with Century, Century South Carolina, Century West Virginia, Century of
Kentucky GP and NSA, each a "Borrower" and collectively the "Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Amended and
Restated Loan and Security Agreement dated as of May 24, 2013 (as amended,
modified or supplemented from time to time, the "Loan Agreement");
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement,
subject to the terms and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.


2.Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below and in reliance upon the representations and
warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
hereby amended as follows:


(a)The defined term "Eligible Account" set forth in Appendix A of the Loan
Agreement is hereby amended to amend and restate clause (xv) in its entirety to
read as follows:


(xv)    the Account is with respect to an Account Debtor (other than Glencore,
Alcoa Corporation or Southwire Company, which are subject to the limitations set
forth below), whose total Accounts owing to Borrowers exceed 20% (such
percentage, as applied to a particular Account Debtor, being subject to
adjustment by Agent in its Reasonable Credit Judgment) of all Eligible Accounts;
the Account is with respect to Glencore to the extent its total Accounts owing
to Borrowers exceed 50% (such percentage, as applied to Glencore, being subject
to adjustment by Agent in its Reasonable Credit Judgment) of all Eligible
Accounts; the Account is with respect to Alcoa Corporation to the extent its
total Accounts owing to Borrowers exceed the lesser of $16,500,000 and 30% (such
percentage, as applied to Alcoa Corporation, being subject to adjustment by
Agent in its Reasonable Credit Judgment)







--------------------------------------------------------------------------------





of all Eligible Accounts; the Account is with respect to Southwire Company to
the extent its total Accounts owing to Borrowers exceed the lesser of
$22,000,000 and 40% (such percentage, as applied to Southwire Company, being
subject to adjustment by Agent in its Reasonable Credit Judgment) of all
Eligible Accounts; except in any such case that Accounts owing by any such
Account Debtor shall only be excluded from Eligible Accounts to the extent of
the excess of such applicable concentration limit; provided, however, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing applicable concentration limit shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit; or
3.Ratification; Other Agreements;.


(a)This Amendment, subject to satisfaction of the conditions provided below,
shall constitute an amendment to the Loan Agreement and all of the Loan
Documents as appropriate to express the agreements contained herein. In all
other respects, the Loan Agreement and the Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms.


(b)Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Loan Agreement to "this Agreement", "hereunder", "hereof"
or words of like import referring to the Loan Agreement, and each reference in
the other Loan Documents to "the Loan Agreement", "thereunder", "thereof" or
words of like import referring to the Loan Agreement, shall mean and be a
reference to the Loan Agreement as modified hereby. This Amendment shall
constitute a Loan Document.


(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents.


4.Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:


(a)Agent shall have received a copy of this Amendment executed by each Borrower,
Agent, Issuing Lender and Majority Lenders, together with the consent and
reaffirmation attached hereto executed by each Guarantor; and


(b)no Default or Event of Default shall exist on the date hereof or as of the
date of the effectiveness of this Amendment.


5.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Borrower hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:


(a)the representations and warranties set forth in each of the Loan Documents
are true and correct in all material respects on and as of the Closing Date and
on and as of the date hereof with the same effect as though made on and as of
the date hereof (except to the extent such representations and warranties by
their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);


- 2 -





--------------------------------------------------------------------------------







(b)no Default or Event of Default exists; and


(c)the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.


6.Miscellaneous.


(a)Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided in this Section
6(a) shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.


(b)Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.


(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.


[Signature Pages Follow]
























- 3 -







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
BORROWERS:


 
CENTURY ALUMINUM COMPANY
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 





 
CENTURY ALUMINUM OF SOUTH CAROLINA, INC. (successor in interest to Berkeley
Aluminum, Inc.)
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 





 
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 







 
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
 
 
By: Metalsco, LLC, Managing General Partner
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 















Signature Page to Seventh Amendment to Amended and Restated Loan and Security
Agreement







--------------------------------------------------------------------------------





 
NSA GENERAL PARTNERSHIP
 
 
By: Century Kentucky, Inc., Managing General Partner
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 





 
CENTURY ALUMINUM SEBREE LLC
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 











































































Signature Page to Seventh Amendment to Amended and Restated Loan and Security
Agreement







--------------------------------------------------------------------------------





 
AGENT AND LENDERS:
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent, as Issuing Lender and as a Lender
 
 
By:
 
/s/ BRANDI WHITTINGTON
 
 
 
Name:
Brandi Whittington
 
 
 
Title:
VP, Authorized Signer
 































































































Signature Page to Seventh Amendment to Amended and Restated Loan and Security
Agreement





--------------------------------------------------------------------------------





 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
 
/s/ ROBERT HETU
 
 
 
Name:
Robert Hetu
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
By:
 /s/ SZYMON ORDYS
 
 
 
Name:
Szymon Ordys
 
 
 
Title:
Authorized Signatory
 

























































































Signature Page to Seventh Amendment to Amended and Restated Loan and Security
Agreement





--------------------------------------------------------------------------------





 
BNP PARIBAS, as a Lender
 
 
By:
 
/s/ MAXENCE LEONARD
 
 
 
Name:
Maxence Leonard
 
 
 
Title:
Metals & Mining
 
 
 
 
 
 
 
By:
 /s/ THOMAS LEGREE
 
 
 
Name:
Thomas Legree
 
 
 
Title:
Director - Metals & Mining
 

























































































Signature Page to Seventh Amendment to Amended and Restated Loan and Security
Agreement





--------------------------------------------------------------------------------







CONSENT AND REAFFIRMATION


Each of the undersigned (collectively, the "Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing Seventh Amendment to Amended and Restated
Credit Agreement (the "Amendment"; terms defined therein and used, but not
otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii)
acknowledges and agrees to the terms of the Amendment as if it were a signatory
thereto; and (iv) except as specifically provided therein, affirms that nothing
contained therein shall modify in any respect whatsoever its respective guaranty
of the obligations of each Borrower to Agent and Lenders pursuant to the terms
of the Guaranty Agreements executed in favor of Agent and Lenders, and reaffirms
that each Guaranty Agreement is and shall continue to remain in full force and
effect. Although Guarantors have been informed of the matters set forth herein
and have acknowledged and agreed to same, each Guarantor understands that Agent
and Lenders have no obligation to inform Guarantors of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments or waivers, and nothing herein shall create such a duty.
[signature page follows]











--------------------------------------------------------------------------------





 
METALSCO, LLC,
 
 
a Georgia limited liability company
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 

 
SKYLINER, LLC,
 
 
a Delaware limited liability company
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 

 
CENTURY KENTUCKY, INC.,
 
 
a Delaware corporation
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 

 
CENTURY MARKETER, LLC,
 
 
a Delaware limited liability company
 
 
By:
 
/s/ MICHELLE HARRISON
 
 
 
Name:
Michelle Harrison
 
 
 
Title:
Treasurer
 









































Signature Page to Consent and Reaffirmation



